 Case 1:19-md-02902-RGA Document 277 Filed 10/30/20 Page 1 of 1 PageID #: 5749
                                                                 Daniel M. Silver              McCarter & English, LLP
                                                                 Partner                       Renaissance Centre
                                                                 T. 302-984-6331               405 N. King Street, 8th Floor
                                                                 F. 302-691-1260               Wilmington, DE 19801-3717
                                                                 dsilver@mccarter.com          www.mccarter.com




October 30, 2020

VIA CM/ECF
The Honorable Richard G. Andrews
U.S. District Court for the District of Delaware
844 North King Street, Room 6325, Unit 9
Wilmington, DE 19801-3555

Re:    In re Sitagliptin Phosphate (’708 & ’921) Patent Litigation, C.A. Nos. 19-md-2902-
RGA, 19-311-RGA, 19-312-RGA, 19-313-RGA, 19-314-RGA, 19-317-RGA, 19-318-RGA,
19-319-RGA, 19-347-RGA, 19-1489-RGA, 20-749-RGA, 20-776-RGA, 20-815-RGA, 20-847-
RGA, 20-949-RGA, 20-1099-RGA, & 20-1227-RGA

Dear Judge Andrews,
        We represent Plaintiff Merck, Sharp, Dohme & Co. (“Merck”) in the above-captioned
matters. We write to inform you that Merck is requesting that the U.S. Patent & Trademark Office
issue a certificate of correction to U.S. Patent No. 7,326,708, to replace the term “characteristic
absorption bands . . . at spectral d-spacings” in claims 5–7 with “characteristic diffraction peaks . . .
corresponding to d-spacings.” As Your Honor is aware, this term was one of the terms about
which the parties had a claim construction dispute, and while the Court has not issued a written
Markman ruling, the Court ruled orally that this term, as currently worded, is indefinite. The
proposed certificate of correction would fix the claims’ wording error.
        Because of the inter partes review proceeding that has been instituted as to other claims,
Merck needs leave from the Patent Trial and Appeal Board to request a certificate of correction,
and is seeking such leave concurrently with this letter. We will write to apprise the Court if leave
is granted.


Respectfully submitted,

/s/ Daniel M. Silver

Daniel M. Silver (#4758)

cc: All Counsel of Record via CM/ECF




ME1 34438874v.1
